Territory of Michigan—in the supreme court of the territory of THE TERM OF SEPTEMBER IN THE YEAR OF OUR LORD l8o6
Ethan Baldwin Complains of Alexander Ewing Jur in custody of &c in a plea of trespass on the Case For that whereas the said Ethan now is a good true honest just and faithful citizen of the United States and of this territory and as such honest just and faithful citizen has always for his life time past hitherto lived and continued and has always untill committing the grievance here after mentioned been said held respected accepted and esteemed as such amongst all his neighbours and other persons to whom he was any wise known and hath never yet been guilty nor untill the committing the grievance hereafter mentioned been suspected to have been guilty of any felony Larceny and Robbery or any other such hurtful crime by means of which said premises he the said Ethan before the false scandolous and malicious prosecution of the said Alexander hereafter mentioned had deservedly obtained and procured to himselfe the benevolence good opinion and credit of all his Neighbours and other worthy Citizens of this Territory and of the United States to whom he was in any wise Known—Yet the said Alexander knowing the Premises but greatly envying the happy state and condition of the said Ethan and contriving and maliciously intending to hurt injure and prejudice the said Ethan in his character and reputation and to deprive him of his good name and credit and to cause him to be esteemed and reputed amongst his neighbours and other worthy Citizens of this Territory and of the United States to be a Thief and a person guilty of felony and to cause him to undergo the pains and penalties by the Laws and Statutes of this *58Territory made and provided against those who commit felony or Larceny and to cause him to be imprisoned and to be kept and detained in prison and to put him to great charge and expence and to vex disturbe and disquiet him and to make him undergoe great hardship pains and labours both of body and mind and to ruin him hereafter that is to say at the District Court held for the District of Erie in said Territory of the Term of May now last past and in the year of our Lord 1806 falsely and maliciously and without any reasonable or probable cause whatsoever Indicted and falsely and maliciously and without any reasonably or probable cause whatsoever caused and procured to be indicted the said Ethan by the name of Doc4 Ethan Baldwin For that the said Ethan Baldwin late of the said District of Erie in the Territory of Michigan aforesd physician on the twenty seventh day of November in the year of our Lord one thousand eight hundred and five with force and armes in the district of Erie aforesaid one black, glass bottle of the value of twenty five cents of the goods and chattels of one Alexr Ewing Junr then and there being found feloniously did steal take and carry away against the peace and dignity of the United States and of this Territory &c and the said Alexander falsely and maliciously and without any reasonable or probable cause whatsoever caused and procured to be prosecuted the said Indictment against the said Ethan towit at the District of Erie aforesaid in the Territory aforesd untill the said Ethan afterward towit in the same Term of May in the year aforesaid in the District aforesaid before the Justice of the said Court was thereof in due manner and according to the Course of Law by a Jury of the said Court acquitted—by means of the prosecution of which said Indictment and of others the premisses touching and concerning the same the said Ethan is not only greatly hurt injured—lessened—and prejudiced in his good name form credit and reputation and hath been brought into great scandal ignominy and disgrace amongst his Neighbours and diverse other good & worthy Citizens of this Territory and of the United States and has been by them taken reputed & esteemed to be a felon and a thief and was for a long time towit for and during all the time of carrying on the said false and malicious prosecution against him secluded from and denied the happiness of the conversation and company of his friends and acquaintances, but also by means of the said malicious prosecution the said Ethan was imprisoned and kept and detained in prison for a long time towit for the space of three months and four days from the seventeenth day of February in the year of our Lord 1806 untill the twenty first of May then next following and was then and there towit at the District of Erie aforesaid in the Territory aforesaid forced and obliged to find bail to appear in the said District Court of the said District of Erie in the Term of May aforesaid in the year aforesd and was necessarily forced and obliged to lay out and expend diverse large sums of money and to undergo many great and arduous *59troubles and labours both of Body and mind in and about the defending him-selfe in the premises and in the manifestation of his innocence therein and was hindered and deprived of following and transacting his affairs and business and in getting and honest and necessary livlihood for himselfe, for and during all the time aforesaid towit in the District of Erie aforesaid to the said Ethan his damage of five hundred dollars and therefore he brings suit &c and hath E Brush Atty Pledges towit Jn° Doe & Richd Roe
Territory of Michigan ss—Ethen Baldwin puts in his place E Brush his Atty agl Alxr Ewing Jur in the plea aforesaid—

[In the handwriting of Elijah Brush]